   8:19-cr-00340-JFB-MDN Doc # 40 Filed: 04/22/21 Page 1 of 1 - Page ID # 66




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                8:19CR340
                                              )
       vs.                                    )
                                              )
JAMIE CRAGER,                                 )                  ORDER
                                              )
                     Defendant.               )


         This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [39]. Counsel needs additional time to resolve the matter short of trial and/or prepare
for trial. For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [39] is granted, as follows:

       1. The jury trial, now set for April 27, 2021, is continued to August 10, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and August 10, 2021, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(7)(A) & (B)(iv).

       3. No further continuances will be granted.


       DATED: April 22, 2021.

                                                  BY THE COURT:


                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
